United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 ☐ TRANSITION REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-13695 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Community Bank System, Inc. 401(k) Employee Stock Ownership Plan B. Name of Issuer of the securities held pursuant to the plan and the address of its principal executive office. Community Bank System, Inc. 5790 Widewaters Parkway DeWitt, New York 13214 REQUIRED INFORMATION 1. Not applicable 2. Not applicable 3. Not applicable 4. The Community Bank System, Inc. 401(k) Employee Stock Ownership Plan (the “Plan”) is subject to the requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”). Attached hereto as Appendix I is a copy of the most recent financial statements of the Plan prepared in accordance with the financial reporting requirements of ERISA. Exhibits (23) Consent of Independent Registered Public Accounting Firm. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the trustee (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned, hereunto duly authorized. Community Bank System, Inc. 401(k) Employee Stock Ownership Plan Community Bank, N. A., Trustee Dated: June 23, 2016 /s/ Scott Kingsley Scott Kingsley Executive Vice President and Chief Financial Officer Community Bank System, Inc. 401(k) Employee Stock Ownership Plan Financial Statements and Supplemental Schedule December 31, 2015 and 2014 Community Bank System, Inc. 401(k) Employee Stock Ownership Plan Index December 31, 2015 and 2014 Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4-13 Supplemental Schedule: Schedule of Assets (Held at End of Year) (Schedule H, Part IV, Line 4i) 14 Note: All other schedules are omitted since they are not applicable or are not required based on the disclosure requirements of the Employee Retirement Income Security Act of 1974 and applicable regulations issued by the Department of Labor. Report of Independent Registered Public Accounting Firm June 23, 2016 To the Participants and Administrators of the Community Bank System, Inc. 401(k) Employee Stock Ownership Plan We have audited the accompanying statements of net assets available for benefits of the Community Bank System, Inc. 401(k) Employee Stock Ownership Plan (the "Plan") as of December31,2015 and 2014, and the related statements of changes in net assets available for benefitsfor the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December31,2015 and 2014, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. As discussed in Note A to the financial statements, the plan adopted new accounting guidance related to its investments. Prior year disclosures have been revised to reflect the retrospective application of adopting these changes in accounting. The supplemental information in the accompanying Schedule H, Line 4i-Schedule of Assets (Held at End of Year) as of December31,2015, has been subjected to audit procedures performed in conjunction with the audit of the Plan's financial statements. The supplemental information is presented for the purpose of additional analysis and is not a required part of the basic financial statements but includes supplemental information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental information is the responsibility of the Plan's management. Our audit procedures included determining whether the supplemental information reconciles to the financial statements or the underlying accounting and other records, as applicable, and performing procedures to test the completeness and accuracy of the information presented in the supplemental information. In forming our opinion on the supplemental information in the accompanying schedule, we evaluated whether the supplemental information, including its form and content, is presented in conformity with the Department of Labor's Rules and Regulations for Reporting and Disclosures under the Employee Retirement Income Security Act of 1974. In our opinion, the supplemental information in the accompanying schedule is fairly stated in all material respects in relation to the financial statements as a whole. /s/ Dannible & McKee, LLP Dannible & McKee, LLP Syracuse, New York Community Bank System, Inc. 401(k) Employee Stock Ownership Plan Statements of Net Assets Available for Benefits December 31, 2015 and 2014 Assets Investments, at fair value (Notes B and C): Mutual funds $ $ Collective investment funds Community Bank System, Inc. common stock Self-directed brokerage Money market fund Investments, at contract value (Notes B and C): Stable value fund Total investments Receivables Contributions receivable – employer - Notes receivable from participants, net Total receivables Net assets available for benefits $ $ The accompanying notes are an integral part of the financial statements. 2 Community Bank System, Inc. 401(k) Employee Stock Ownership Plan Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2015 and 2014 Additions Employee contributions $ $ Employer contributions Interest and dividend income Net appreciation in the fair value of investments - Total additions Deductions Benefit payments Net depreciation in the fair value of investments - Administrative fees Reserve for deemed distributions Total deductions Net increase in net assets available for benefits Net assets available for benefits Beginning of Year End of Year $ $ The accompanying notes are an integral part of the financial statements. 3 Community Bank System, Inc. 401(k) Employee Stock Ownership Plan Notes to Financial Statements December 31, 2015 and 2014 A.
